Citation Nr: 0701673	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-04 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUE

Whether an overpayment of $11,890.80 in VA non-service-
connected pension benefits due to incarceration was properly 
created.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2003 RO letter that notified the 
veteran of an overpayment of $11,890.80 in VA non-service-
connected pension benefits.  The veteran did not appear for a 
scheduled hearing before the Board that he had requested.  

The veteran had also requested waiver of recovery of the 
overpayment of $11,890.80 in VA non-service-connected pension 
benefits.  The RO's Committee on Waivers and Compromises 
denied that application for a waiver in September 2004 and 
notified the veteran of that decision, along with information 
as to his appellate rights.  However, the claims folder 
contains no document from the veteran that timely appealed 
the Committee's denial of the veteran's request for a waiver 
of recovery of the overpayment.  Therefore, the only issue 
presently before the Board is the validity of the 
overpayment.


FINDINGS OF FACT

1.  The veteran had been rated permanently and totally 
disabled for VA non-service-connected pension purposes, 
effective from March 1995.

2.  From May 7, 2002, until May 3, 2004, the veteran was 
incarcerated for a conviction on a drug possession charge in 
a state penal institution.

3.  Payment to the veteran of his VA non-service-connected 
pension benefits was terminated in October 2003, effective 
from July 7, 2002, which is 61 days after commencement of 
incarceration.

4.  The overpayment of VA non-service-connected pension 
benefits from July 7, 2002, through September 30, 2003, was 
$11,890.80.


CONCLUSION OF LAW

An overpayment of $11,890.80 in VA non-service-connected 
pension benefits was properly created for the period from 
July 7, 2002, through September 30, 2003.  38 U.S.C.A. § 5313 
(West 2002); 38 C.F.R. § 3.665 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

However, these notice and assistance provisions apply to 
cases involving claims under Chapter 51 of Title 38 of the 
United States Code.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  Thus, these provisions do not apply in this case.

In any event, the RO provided correspondence in February 2003 
and October 2003; and a statement of the case in October 
2004.  The above documents discussed specific types of 
evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
any of the notices sent prior to the RO's final adjudication 
(the October 2004 statement of the case) is harmless.  The 
Board finds that even if there is any defect with regard to 
the timing or content of any of the notices sent prior to the 
RO's initial adjudication, that defect is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant has had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  VA effectively 
complied with all of the required elements under its duty to 
notify claimants prior to the last adjudication here (the 
October 2004 statement of the case).

Indeed, the appellant has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, --
 Vet. App. --, No. 02-1077, 2006 WL 3740614 at 4-5 (Dec. 21, 
2006) (discussing Board's ability to consider "harmless 
error"); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 
(2006) (duty to notify does not extend in perpetuity or 
impose duty on VA to provide notice on receipt of every piece 
of evidence or information).  Thus, VA satisfied its duty to 
notify the appellant.  

Also, VA has obtained all relevant, identified, and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  Thus, VA has satisfied both the notice and duty to 
assist provisions of the law.  The Board now turns to the 
merits of the claim.

Certain rules apply to the withholding of VA pension benefits 
to certain incarcerated felons.

No pension under public or private laws administered by VA 
shall be paid to or for an individual who has been imprisoned 
in a Federal, State, or local penal institution as a result 
of conviction of a felony or misdemeanor for any part of the 
period beginning sixty-one days after such individual's 
imprisonment begins and ending when such individual's 
imprisonment ends.  38 U.S.C.A. § 1505(a); 38 C.F.R. § 3.666; 
see Latham v. Brown, 4 Vet. App. 265 (1993).

38 C.F.R. § 3.666 was amended in part during the pendency of 
this appeal, but those amendments apply to fugitive felons.  
See 68 Fed. Reg. 34,542 (June 10, 2003). 

The veteran had been awarded a permanent and total rating for 
VA non-service-connected pension purposes since March 1995.  
However, on May 7, 2002, he was convicted and incarcerated 
for a two-year sentence.  He was released from prison in May 
2004.  Under the law, from the 61st day after the veteran's 
incarceration for a conviction (that is, July 7, 2002) until 
his release from incarceration on May 3, 2004, the veteran's 
non-service-connected VA pension benefits should have been 
terminated.  In February 2003, the RO notified the veteran of 
its proposal to terminate his non-service-connected pension 
benefits as of July 7, 2002, and in October 2003, the RO 
implemented that termination of benefits.  Therefore, this 
resulted in an overpayment of VA non-service-connected 
pension benefits from May 7, 2002, until the end of September 
2003 (the last payment by VA to the veteran prior to the 
implementation of the termination of benefits).  

The claims folder includes an audit of the veteran's benefit 
payments for the period in question (May 7, 2002, through 
September 30, 2003).  The amount of the overpayment in 
question is $11,890.80.  

The veteran contends that he is seeking to have his 
conviction overturned on appeal, and he has mentioned 
attempting to seek recourse in various courts.  However, to 
date, he has not submitted any evidence that he has filed any 
appeal particular appeal of his conviction, let alone that 
any such appeal has in fact resulted in overturning of his 
conviction.  The Board also points out that the regulation 
governing reductions of VA disability compensation benefit 
payments for incarcerated veterans explicitly provide for 
situations where a conviction is overturned on appeal.  See 
38 C.F.R. § 3.665(m) (2006).  However, the regulation 
governing terminations of VA pension benefit payments does 
not have a similar provision.  See 38 C.F.R. § 3.666.  

In sum, the Board concludes that the $11,890.80 overpayment 
in VA non-service-connected pension benefit payments due to 
the veteran's incarceration was properly created.  In this 
case, the law, not the evidence, is dispositive, and the 
Board must deny the claim.  See Mason v. Principi, 16 Vet. 
App. 129, 131-32 (2002); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

An overpayment of $11,890.80 in VA pension benefits due to 
incarceration was properly created, and the appeal is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


